Citation Nr: 0310954	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to June 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1997 by 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi.  In January 1998, pursuant to the 
veteran's request, his claims folder was transferred to the 
New Orleans, Louisiana VA Regional Office (RO).

This case was previously before the Board in May 2000.  The 
Board issued a decision finding the claim for PTSD well 
grounded, but remanded for development, including to obtain 
service department records and the veteran's service 
personnel records.  The case is now again before the Board.  
However, for reasons discussed below, the Board regretfully 
finds that it must again remand the case for further 
development.


REMAND

In this case, the Board undertook additional development of 
the issue on appeal, as reflected on the cover sheet of this 
decision, pursuant to the authority then granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated in January 2003, as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the development team apparently inadvertently 
sent its request for information from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to U.S. Army 
Crime Records Center, U.S. Army Criminal Investigation 
Command.  The Board therefore requests that the RO obtain the 
necessary records from USACRUR as part of its development 
efforts under VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should request that USACRUR 
provide any available information which 
might corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors.

While stationed on board the USS America 
(CVA-66) the veteran avers:
?	a flight deck crewman was sucked 
into an aircraft air intake in 
October 1972 and killed
?	a plan crashed into parked aircraft 
on the flight deck causing a fire 
that killed several personnel in 
November 1972
?	the VA-86 executive officer was 
killed in a crash in March 1973.

Please advise USACRUR that the command 
histories for the USS America (CVA-66) 
for 1972 and 1973 are already of record.  
However, please specifically request 
copies of the command histories for Navy 
Attack Squadron 86 (VA-86) for 1972 and 
1973, and Carrier Air Wing 8 for 1972 and 
1973.  Please provide USASCRUR with 
copies of the veteran's service records 
and his DD Form 214, the PTSD stressor 
statements received in 1996, and the 
October 1997 VA examination report.

If USASCRUR is unable to provide copies 
of the command histories for Attack 
Squadron 86 (VA-86) for 1972 and 1973, 
and for Carrier Air Wing 8 for 1972 and 
1973, request these from the Naval 
Historical Center.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from NPRC.

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




